Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 03, 2015

The Court of Appeals hereby passes the following order:

A16A0409. MOCERI               v.    FEDERAL           NATIONAL              MORTGAGE
    ASSOCIATION.

      The appeal of the above-referenced case was docketed on October 27, 2015,
and the appellant was notified that his enumerations of error and brief were due
within 20 days of docketing (i.e., by November 16, 2015). As of November 20, 2015,
appellant had failed to file his enumerations of error and brief and had not moved for
an extension of time in which to file. Accordingly, this Court directed appellant to file
his enumerations of error and brief within 10 days and notified appellant that the
failure to do so would result in the dismissal of the appeal. See Lambros v. Longiotti,
189 Ga. App. 837 (378 SE2d 416) (1989). The 10 days have come and gone, and
appellant has failed to file a brief as ordered by this Court. Thus, this appeal is
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                                              12/03/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.